Citation Nr: 0200713	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-12 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
December 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
seborrheic dermatitis with barbae, and assigned a 
noncompensable rating for this disability, effective from 
December 8, 1999.  The claims file was thereafter transferred 
to the jurisdiction of the Jackson, Mississippi, RO.  The 
veteran appealed this initial rating and testified before a 
local hearing officer at the RO in August 2000.  By an 
October 2000 rating decision, the RO increased the rating for 
seborrheic dermatitis with barbae to 10 percent, effective 
from December 8, 1999.

In the course of seeking an increased initial rating for his 
service-connected seborrheic dermatitis with barbae, the 
veteran raised a claim for service connection for another 
skin condition, lichen planus.  This claim was considered by 
the RO in a September 2001 rating decision, which denied 
service connection.  The veteran has not appealed this rating 
decision.  Therefore, the medical evidence which relates to 
the veteran's lichen planus (found primarily on his trunk and 
genitalia) will not be discussed in the following decision, 
which focuses solely on the severity of the seborrheic 
dermatitis with barbae (found on the veteran's face and 
neck).  


FINDING OF FACT

Since the grant of service connection for seborrheic 
dermatitis with barbae, the condition has been shown to 
involve exfoliation, exudation, and itching, with periods of 
remission.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for seborrheic dermatitis with barbae have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Code 7899-
7806 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in pertinent part, that the 
veteran began to seek treatment for facial skin symptoms in 
November 1992, when he complained of an episodic rash which 
sometimes itched.  He was assessed as having suspected tinea 
versicolor.  He again sought treatment for tinea versicolor 
of the face in October and December of 1996.  By February 
1998, he reported having a five-year history of flaky, 
erythematous lesions of the face, exacerbated by 
environmental factors like wind.  Examination revealed 
nickel- and dime-sized macules of erythema with scales on the 
face.  He was assessed as having rule out seborrheic 
dermatitis and given medicated cream.  An April 1998 biopsy 
confirmed the diagnosis of seborrheic dermatitis.  At that 
time, an examination revealed multiple confluent dime-sized 
erythematous/hypo-pigmented plaques with scaling borders, and 
his condition was deemed to be "severe."  

During a May 1998 examination, the veteran reported that his 
skin condition was better in the barracks, but would flare up 
after one to three days in the field.  Examination revealed 
scaling and greasy papules, which measured 1 mm. to 5 mm., in 
the mid face and cheeks.  His seborrheic dermatitis was 
characterized as "resistant."  In a May 1998 memorandum, 
the veteran's commanding officer recommended that, due to his 
skin condition, the veteran be reassigned to a unit that did 
not habitually deploy to a field environment or even a 
"remotely unsanitary environment."  By early June 1998, the 
veteran's lesions had resolved, but minor pustules were 
observed later that month.  Subsequently in June 1998, the 
veteran was given a permanent profile for assignments which 
involved only limited exposure to dirt, oil, and grease.   

In a September 1998 medical retention board report, it was 
noted that when he was in a field environment, lesions would 
break out on the veteran's face.  These lesions were painful 
and itched uncontrollably.  The board concluded that his 
condition prevented him from satisfactorily performing the 
duties of his current MOS in a worldwide field environment.  
In November 1998, the veteran again sought outpatient 
treatment for his skin condition, as he was awaiting 
reclassification for a less field-intensive MOS.  He 
continued to have a pattern of seborrheic dermatitis on his 
mid face and chin areas with hypopigmentation and greasy 
scales.  Throughout 1998, the veteran underwent therapeutic 
trials of topical steroids, topical antifungals, and oral 
antifungals.  

In February 1999, the veteran reported that he had not had 
any recent flare-ups, even after having traveled to Panama.  
There was very minimal erythema and scales of 0.5 cm. to 1 
cm. were found on the right cheek.  In a February 1999 
examination report, it was noted that none of the veteran's 
prior episodes of skin flare-ups had produced permanent 
disfigurement or damage to the face.  The examiner concluded 
that the veteran could expect to have occasional flare-ups of 
itching, dryness, and redness of the cheeks and nose which 
would wax and wane, depending on the presence of irritants or 
his response to therapy. 

In June 1999, the veteran was noted to have mild to moderate 
recurrence of eczema on the medial cheeks bilaterally.  In 
August 1999, a medical evaluation board concluded that the 
veteran had intermittent seborrhea of the face which was 
incurred during active duty.  In a subsequent memorandum, the 
veteran asserted that when his face would break out, it would 
take several weeks to heal and would be very painful (to the 
point that even being in a breeze was unbearable).  In 
October 1999, a physical evaluation board concluded that the 
veteran had intermittent seborrhea of the face with long 
periods of resolution of symptoms, aggravated by exposure to 
dirt, oil, and grease.  The board recommended that the 
veteran be separated from active duty.  

In October 1999, the veteran filed a claim for service 
connection for, in pertinent part, chronic seborrheic 
dermatitis.

During a November 1999 separation examination, the veteran 
was found to have multiple post-inflammatory hypopigmented 
patches.

He underwent a VA general medical examination in January 
2000.  He reported that his skin condition had responded to 
daily application of Selsun.  The veteran had also undergone 
ultraviolet therapy and steroid treatments.  This led to 
shaving difficulties, which exacerbated the underlying 
condition.  His last flare-up was approximately one week 
before.  Examination of the face revealed a mild amount of 
scaling in the brow area.  Otherwise, there were no 
significant areas of seborrhea, scaling, or lichenification.  
The impression was recurrent seborrheic dermatitis of the 
face, currently under good control.

By an April 2000 rating decision, the RO granted service 
connection for seborrheic dermatitis with barbae, and 
assigned a noncompensable rating for this disability, 
effective from December 8, 1999. 

In an April 2000 notice of disagreement, the veteran wrote 
that his symptoms included burning, flaking, red puffiness 
and itching.  He also asserted that this condition affected 
included not only the skin of his brow, but also his nose, 
both cheeks, and chin.  Finally, he characterized this 
condition as being severe, rather than mild.  

A statement of the case, referencing relevant laws and rating 
criteria, was issued in May 2000.

In May 2000, the veteran sought VA outpatient treatment for 
his skin condition.  He complained that scaly, itchy lesions 
were spreading over his face.  He was using only Selsun, but 
this had not relieved his symptoms.  Examination revealed 
multiple small, scaly, erythematous rashes over the face.  No 
discharge was seen.  The diagnostic impression was 
exacerbation of seborrheic dermatitis.    

In his June 2000 substantive appeal, the veteran again 
contended that his skin condition should be rated as 
compensably disabling, and indicated that his symptoms 
persisted.  

The veteran testified at the RO before a local hearing 
officer in August 2000.  He asserted that crusty scales could 
be seen completely over his face and were spreading from his 
cheek to underneath his chin.  The condition bothered him 
particularly in hot weather and direct sunlight.  As a 
result, the veteran avoided the sun as much as he could.  He 
used Selsun shampoo as a treatment every morning.  This 
product took some of the scaling and crusting off, but it 
would make his condition ooze a white, watery puss.  That 
puss would then dry and become like a scab, eventually 
cracking.  He would have to put a towel on his pillow because 
of these side effects.  When he awoke, some skin would be on 
the towel.  He had two bathrooms, and would use one to deal 
with his symptoms and scaling so that his family would not 
have to see it.  

The hearing officer noted that the veteran was obviously 
"broken out" at the time of the hearing.  The veteran said 
that on average, he would have a flare-up every three weeks, 
although sometimes he would go as long as two months without 
a flare-up.  He had been given an oral medication, which 
caused him to sweat profusely.  The sweat would dry and that 
was to stay on the skin for an hour and then be washed off.  
That did not help his condition, however.  

By an October 2000 rating decision, the RO increased the 
rating for seborrheic dermatitis with barbae to 10 percent, 
effective from December 8, 1999.  A supplemental statement of 
the case was issued subsequently in October 2000.

In a March 2001 letter, the RO advised the veteran about the 
extent of its duty to assist, and about the types of evidence 
he needed to submit in support of his claim for a rating in 
excess of 10 percent.  

In March 2001, several color photographs were associated with 
the claims file.  Three of the photographs displayed the 
veteran's face at different angles, and reflected patches of 
small, dark spots on both cheeks and on his forehead, along 
with several white spots on both cheeks (right more than 
left).  The area around the mouth and chin appeared normal.  
Another photograph depicted the veteran's neck, which showed 
some white patches just under his jaw.  The remainder of the 
neck appeared normal. 

During a March 2001 VA outpatient visit, the veteran 
reported, in pertinent part, that he had a rash and lesions 
that appeared to be shedding skin on his face and causing 
itching.  In April 2001, the veteran was again seen for a 
flare-up of his skin condition, which had apparently lasted 
for two months.  Pruritus was noted.  The veteran was now 
using hydrocortisone cream and a special soap with flare-ups.  
He stated that his condition would worsen with weather 
changes.  Examination revealed, in pertinent part, positive 
hypopigmented maculopapular lesions on the lower face.  The 
veteran was assessed as having, in pertinent part, stable 
seborrheic dermatitis.  He continued to seek outpatient 
treatment for his skin condition in June 2001.

Supplemental statements of the case were issued in May 2001 
and September 2001.

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to notify and assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not pertinent to the current appeal.

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been notified as to the criteria for disability 
evaluations of his service-connected skin condition.  That is 
the issue in this case, and the discussions in the April 2001 
rating decision, the May 2000 statement of the case, the 
October 2000 rating decision and supplemental statement of 
the case, the December 2000 supplemental statement of the 
case, the March 2001 letter, the May 2001 supplemental 
statement of the case, and the September 2001 supplemental 
statement of the case, among other such documents over the 
course of this appeal, informed the veteran of the evidence 
needed to substantiate his claim for an initial rating in 
excess of 10 percent.  VA has no outstanding duty to inform 
him that any additional information or evidence is needed. 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  The RO obtained the veteran's service medical 
records and VA treatment records.  The veteran has been 
afforded a local hearing and a VA examination, the report of 
which has been associated with the claims file.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)).  The claims file also contains several 
recent, color photographs of the veteran's face and neck.  
There is more than sufficient evidence of record to decide 
this claim properly and fairly.

The requirements of the VCAA and its implementing regulations 
have been substantially met by the RO.  Every possible avenue 
of assistance has been explored, and the veteran has had 
ample notice of what might be required or helpful to his 
case.  Although the implementing regulations had not been 
adopted when the RO adjudicated this case, there is no 
prejudice to the veteran in the Board's consideration of 
these regulations in the first instance, because they do not 
provide any substantive rights beyond those provided in the 
VCAA, and the RO did apply the VCAA in its adjudication of 
the case.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

B.  Rating considerations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R., Part 4 (2001).   A disability must be viewed in 
relation to its history and there must be emphasis upon the 
limitation of activity imposed by the disabling condition. 38 
C.F.R. § 4.1 (2001).  Medical reports be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2001).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  38 C.F.R. § 4.7 (2001).

VA's Schedule for Rating Disabilities does not include a 
specific diagnostic code to rate seborrheic dermatitis with 
barbae.  When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2001).  Therefore, the 
veteran's seborrheic dermatitis with barbae has been rated by 
analogy to eczema under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2001).

Pursuant to Diagnostic Code 7806, slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, warrants a noncompensable evaluation. 
Exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, is to be rated as 10 percent 
disabling.  Exudation or constant itching, extensive lesions, 
or marked disfigurement, is to be rated as 30 percent 
disabling.  Finally, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptomatology, is to be rated as 50 
percent disabling.  Id.  A Note to 38 C.F.R. § 4.118 provides 
that the most repugnant conditions may be submitted for 
central office rating with several unretouched photographs.

The evidence in this case shows that through 1998, the 
veteran's condition was apparently painful and itchy, despite 
his use of various steroids and antifungal medications.  In 
1999, the condition was only minimally symptomatic, in that 
he had very minimal erythema and small scales on the right 
cheek.  Indeed, an examiner concluded that none of the 
veteran's prior episodes of skin flare-ups had produced 
permanent disfigurement or damage to the face.  

Since the grant of service connection in December 1999, the 
evidence shows that the veteran has continued to have 
periodic flare-ups of the condition, with periods of good 
control or remission.  During his January 2000 VA 
examination, the veteran reported having had a flare-up a 
week before, but his face had only a mild amount of scaling 
in the brow area.  There were no significant areas of 
seborrhea, scaling, or lichenification.  

During flare-ups, the condition has been shown to be 
manifested by exfoliation, exudation, and itching.  He sought 
VA outpatient treatment for an exacerbation in May 2001, and 
there were multiple small, scaly erythematous rashes seen 
over the face (but with no discharge).  The veteran sought VA 
outpatient treatment for itchy flare-ups in March 2001 and 
April 2001.  While hypopigmented maculopapular lesions were 
found on the lower face, his condition was described by the 
examiner as being "stable" in April 2001.

It affects his face and neck, which is certainly an exposed 
surface.  At his hearing, the veteran testified that crusty 
scales could be seen completely over his face and that they 
were spreading from his cheek to underneath his chin.  
Clearly, therefore, his condition meets the requirements for 
the 10 percent evaluation it has been assigned.

However, in order to warrant a 30 percent evaluation, the 
condition must be manifested by constant exudation or 
itching, or extensive lesions, or marked disfigurement.  See 
Diagnostic Code 7806.

There is no evidence that the condition causes constant 
exudation or itching.  The veteran has testified that the 
condition does have periods of inactivity.  The veteran said 
that on average, he would have a flare-up every three weeks, 
although sometimes he would go as long as two months without 
a flare-up.  The hearing officer noted that the veteran was 
obviously "broken out" at the time of the hearing.  

The color photographs submitted in March 2001 reflected only 
small patches of dark and white spots on the cheeks, and some 
white patches under the jaw.  The area around the mouth and 
chin, and the remaining area of the neck all appear normal.  
The photographs show that the condition does not cause 
disfigurement, and the lesions are not extensive.  
Accordingly, none of the criteria for a 30 percent evaluation 
are met.  The symptoms of exudation, exfoliation, and itching 
that the veteran experiences on flare-ups of the condition 
are contemplated within the currently-assigned 10 percent 
evaluation.  The preponderance of the evidence is against 
assigning a higher evaluation for the veteran's seborrheic 
dermatitis.

Finally, there is no evidence that this disability has been 
more than 10 percent disabling during any period of time 
since the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999) ("staged ratings" to be 
considered in initial rating cases).  In conclusion, the 
Board finds that the preponderance of the evidence is against 
a higher rating than 10 percent for seborrheic dermatitis 
with barbae at any time since the grant of service 
connection. 


ORDER

Entitlement to an initial rating greater than 10 percent for 
seborrheic dermatitis with barbae is denied.  




		
J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

